DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

This office action is in responsive to communication(s): 
RCE filed on 8/31/2022.
RCE filed on 7/15/2021; amendment filed on 2/25/2022.
Amendment filed on 3/2/2021.
Application filed on 9/24/2020 with effective filing date of 9/2/2014 based on ancestral applications 14/839916, 15/627069 and provisional applications 62/129828 and 62/044990.

The status of the claims is summarized as below:
Claims 1-20 are pending. 
Claims 1, 6, 11, 16 are independent claims.
In the amendment, claims 1, 6, 11, 16 have been amended.

Response to Arguments

	The examiner acknowledges the amendment made to claim 1, 6, 11, and 16 in the amendment filed on 8/31/2022.

	Applicant’s arguments filed 8/31/2022 have been fully considered but they are mostly directed to newly amended language which is now rejected in light of newly cited paragraphs and figures from prior art Hoffman and new art Endomondo.
	The applicant argued for claims 1, 6, 11, and 16 at page 11-12 that the cited art Hoffman does not teach “detecting a first user input to initiate a workout application; in response to detecting the first user input: displaying, on the touch-sensitive display, a user interface of the workout application, wherein the user interface of the workout application includes a list of workout routine user interface objects”. The examiner respectfully disagrees, and notes that newly cited paragraphs and figures from Hoffman ([0153] Fig. 8, Fig. 12A) shows a home screen menu 805 at Fig. 12A with different type of workout routine such as “Repeat Run”, “Get Better”, “Start New Run” where the repeat last run option is the first option among the different type of workout routine options.
	The applicant additionally argues for all dependent claims that they are allowable for the same reason argued for their respective independent claims 1, 6, 11, and 16. The examiner respectfully disagrees and counter asserts the same rationale set forth above.


Information Disclosure Statement
	The information disclosure statement(s) filed on 6/2/2022, 8/17/2022, 9/12/2022 comply/complies with the provisions of 37 C.F.R. § 1.97, 1.98, and MPEP § 609, and therefore has/have been placed in the application file. The information referred to therein has/have been considered as to the merits.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hoffman et al. (US Pub 20140288680, hereinafter Hoffman), in view of “Endomondo Android App Review” by AndroidAndyUK (Jan 9, 2013, hereinafter Endomondo).

Per claim 1, Hoffman teaches:
An electronic device, comprising: ([0004] a mobile device to record/track athletic activity using data gathered from multiple sensors/devices);
	a touch-sensitive display; ([0113-0114] Fig. 1 shows a mobile device 101, which may include touch screen as input);
	one or more processors; and ([0113] Fig. 1 shows the mobile device 101 with a processing unit 105);
	memory storing one or more programs configured to be executed by the one or more processors, the one or more programs including instructions for: ([0113] Fig. 1 shows the mobile device 101 having memory 107 for storing instructions);
		receiving data indicative of prior workout routines initiated by the electronic device, wherein the data includes a first frequency of a first type of workout routine and a second frequency of a second type of workout routine; ([0004] indoor/outdoor workout data are tracked/recorded from sensors for the user; [0343-0345] Fig. 72A-72F: workout data for route tracking include weather, terrain, the number of times the user has run the route, etc.; accolade can be given based on the most number of times/most frequent for running the route; [0337] various running routes the user has done in the past are saved and presented in Fig. 69A including the number of times the user has run the route in the past;  [0153, 0161] Fig. 8 and 9 show different type of runs the user can choose from);
		detecting a first user input to initiate a workout application; ([0153] Fig. 8 shows a flowchart of the workout application, upon receiving user input to initiate the workout application, in block 805, a list of workout menu options are available; see also Fig. 9 [0161]);170 115558455Attorney Docket No.: P23124USC5/77770000366205 
		in response to detecting the first user input: 
			displaying, on the touch-sensitive display, a user interface of the workout application, wherein the user interface of the workout application  includes a list of workout routine user interface objects, wherein the list of workout routine user interface objects includes: ([0153] Fig. 8 shows a home screen menu 805 with different type of workout routine such as “Repeat Last Run”, “Get Better”, “Basic Run”; also see Fig. 12A-B; [0208] Fig. 8 further shows “a Route Run” as an option for “Get Better” to improve previous runs, as shown in Fig. 20X-20Y where a list of route run can be selected by the user to initiate a running workout based on specific routes as shown in Fig. 20Y; the examiner notes that “in response to” is interpreted broadly to mean “following” the user input);
					in accordance with a determination that the first ([0188] Fig. 12A-12B shows that if a certain type of run is the most recent run, it is displayed as the first workout routine “Repeat Run” or “Redo Last Run” corresponding to different type of run such as route, distance, time, calories);
					in accordance with a determination that the second ([0188] Fig. 12A-12B shows that if a certain type of run is the most recent run, it is displayed as the first workout routine “Repeat Run” or “Redo Last Run” corresponding to different type of run such as route, distance, time, calories);
		while displaying the user interface of the workout application, detecting a second user input corresponding to a respective workout routine user interface object from the list of workout routine user interface objects, wherein … ; ([0207] Fig. 20M shows a repeat previous run option, “Redo Last Run”, that can be selected, and Fig. 20N shows the next screen of user interface in response to selection of repeat previous run option according to the flow chart of Fig. 8);
		in response to detecting the second user input, concurrently displaying a set of one or more parameters for the respective workout routine that corresponds to the respective workout routine user interface object and an affordance for initiating the respective workout routine. ([0207] Fig. 20N shows the user interface in response to selection of repeat previous run option that corresponds to a type of run according to the flow chart of Fig. 8, a plurality of parameters for the run such as “6.25 mi”, “601 cal”, etc., and a “Start Run” button to initiate the run);

		Although Hoffman teaches displaying workout routine object based on recency of different type of workout routine (Fig. 8, Fig. 12A), and displaying a list of workout routine user interface objects each with a pace time, or a duration ([0177] Fig. 11B, [0208] Fig. 20X, 20Y), or each object concurrently including a date and a time, or a date and a duration ([0195] Fig. 16E), but Hoffman does not teach displaying the list according to frequency, and displaying a workout routine object concurrently including a date, a time, and a duration corresponding to the workout routine; Endomondo teaches:
				in accordance with a determination that the first frequency is higher than the second frequency, displaying a first workout routine user interface object corresponding to the first type of workout routine in a first position of the list of workout routine user interface objects, wherein displaying  the first workout routine user interface object includes concurrently displaying a date, a time, and a duration corresponding to the first type of workout routine, wherein the time of the first type of workout routine is different from the duration of the first type of workout routine; and; and (Page 3 Fig. 4 shows that “Cycling, Sport” is the most frequently used workout type, thus the screen at Fig. 3 shows a user interface based on this most frequent workout type, and including concurrently presenting a date – top of the screen “Sat”, a time – top of the screen “9:41”, a duration – second field, that are corresponding to the “Cycling, Sport” workout routine, and where the time and the duration are different fields);
				in accordance with a determination that the second frequency is higher than the first frequency, displaying a second workout routine user interface object corresponding to the second type of workout routine in the first position of the list of workout routine user interface objects, wherein displaying  the second workout routine user interface object includes concurrently displaying a date, a time, and a duration corresponding to the first type of workout routine, wherein the time of the second type of workout routine is different from the duration of the second type of workout routine; (Page 3 Fig. 4 shows that “Cycling, Sport” is the most frequently used workout type, where there are other selectable sport type available that could become the most frequently used workout type; Fig. 3 shows a user interface of this type of most frequent workout type, and including concurrently presenting a date – top of the screen “Sat”, a time – top of the screen “9:41”, a duration – second field, that are corresponding to the current most frequent workout routine, and where the time and the duration are different fields);
		[while displaying the user interface of the workout application, detecting a second user input corresponding to a respective workout routine user interface object from the list of workout routine user interface objects,] wherein the respective workout routine user interface object includes a date, a time, and duration corresponding to the respective type of workout routine, wherein the time of the respective type of workout routine is different from the duration of the respective type of workout routine; and (Page 4, Fig. 5 shows a after a second user input to change the goal to “Beat Yourself”, the user interface displayed before the second user input at Fig. 4 and after the second user input both include a date, a time, and a duration in different fields corresponding to the “Cycling, Sport” type of workout);
		Endomondo and Hoffman are analogous art because Endomondo also teaches a workout application that provide user interface for different workout routines. Therefore, it would have been obvious to one of ordinary skills in art before the effective filing date, having the teachings of Endomondo and Hoffman before him/her, to modify the teachings of Hoffman to include the teachings of Endomondo so that an alternate workout selection screen can be a configurable workout interface according to most frequently used workout type at the start where the used workout routines can be ordered according to frequency. One would be motivated to make the combination, with a reasonable expectation of success, because it would provide a faster, more efficient way of providing configurable workout interfaces for user to start working out according to most frequently used workout/sport type. 

Per claim 2, Hoffman-Endomondo further teaches:
The electronic device of claim 1, wherein the first type of workout routine is selected from the group consisting of a running workout, a cross-training workout, a cycling workout, and a yoga workout. (Hoffman [0208] Fig. 20X, 20Y show a list of previous running workout based on specific routes).

Per claim 3, Hoffman-Endomondo further teaches:
The electronic device of claim 1, wherein displaying, on the touch-sensitive display, the user interface of the workout application includes concurrent display of the list of workout routine user interface objects and a time indicator corresponding to a current time of day. (Hoffman [0208] Fig. 20Y shows a list of previous runs to choose from and a current time indicator on top of the screen).

Per claim 4, Hoffman-Endomondo further teaches:
The electronic device of claim 1, wherein the data includes a first date at which the first type of workout routine was last initiated by the electronic device and a second date at which the115558455Attorney Docket No.: P23124USC5/77770000366205 second type of workout routine was last initiated by the electronic device, and wherein the list of workout routine user interface objects are arranged based on the first date and the second date. (Hoffman [0320] Fig. 66A shows a list of previous running dates arranged in chronological order; also see [0340] different running routes with last completion dates can be created and stored as my routes as shown in Fig. 70B in reverse chronological order).

Per claim 5, Hoffman-Endomondo further teaches:
The electronic device of claim 1, wherein the one or more programs include instruction for:
	detecting a second user input corresponding to a request to scroll the user interface of the workout application; and (Hoffman [0208, 0340] Fig. 20Y shows a list of running routes to select from, where the list can be expanded to include more routes as shown in Fig. 70B that can be scrolled);
	in response to detecting the second user input, translating the list of workout routine user interface objects to display a third workout routine user interface object corresponding to a third type of workout routine, different from the first type of workout routine and the second type of workout routine. (Hoffman [0340] Fig. 70B shows a list of different routes the user has completed in the past that can be created as personal routes and selectable from the routes options shown in Fig. 20Y; Fig. 70B shows that each route is different in distance represents a different type of workout routine).  

Per claim 6, claim 6 is a medium claim (Hoffman [0113] Fig. 1, device 101 having memory 107) that contains limitations that are substantially the same as claim 1, and is likewise rejected.

Per claim 7-10, claims 7-10 contain limitations that are substantially the same as claims 2-5 respectively, and are likewise rejected.

Per claim 11, Hoffman teaches:
An electronic device, comprising: ([0004] a mobile device to record/track athletic activity using data gathered from multiple sensors/devices);
	a touch-sensitive display; ([0113-0114] Fig. 1 shows a mobile device 101, which may include touch screen as input);
	one or more processors; and ([0113] Fig. 1 shows the mobile device 101 with a processing unit 105);
	memory storing one or more programs configured to be executed by the one or more processors, the one or more programs including instructions for: ([0113] Fig. 1 shows the mobile device 101 having memory 107 for storing instructions);
		receiving data indicative of prior workout routines initiated by the electronic device, wherein the data includes a first date at which a first type of workout routine was last initiated by the electronic device and a second date at which a second type of workout routine was last initiated by the electronic device; ([0004] indoor/outdoor workout data are tracked/recorded from sensors for the user; [0171, 0180]: user’s historical records of previous run are recorded with information such as type of workout run, i.e. a distance run or a basic run shown in Fig. 11E, distance, mood, route, etc. [0194-0195] Fig. 16A-16D show various options user can choose to start a workout, including from history of previous runs shown in Fig. 16D with date the workout was performed; [0153, 0161] Fig. 8 and 9 show different type of runs the user can choose from the home menu);
		detecting a first user input to initiate a workout application; and  ([0153] Fig. 8 shows a flowchart of the workout application, upon receiving user input to initiate the workout application, in block 805, a list of workout menu options are available; see also Fig. 9 [0161]);170 115558455Attorney Docket No.: P23124USC5/77770000366205 
		in response to detecting the first user input: 
			displaying, on the touch-sensitive display, a user interface of the workout application, wherein the user interface of the workout application  includes a list of workout routine user interface objects, wherein the list of workout routine user interface objects includes: ([0153] Fig. 8 shows a home screen menu 805 with different type of workout routine such as “Repeat Last Run”, “Get Better”; also see Fig. 12A-B; [0208] Fig. 8 further shows “a Route Run” as an option for “Get Better” to improve previous runs, as shown in Fig. 20X-20Y where a list of route run can be selected by the user to initiate a running workout based on specific routes as shown in Fig. 20Y; the examiner notes that “in response to” is interpreted broadly to mean “following” the user input);
				in accordance with a determination that the first date is more recent than the second date, displaying the a first workout routine user interface object corresponding to the first type of workout routine in a first position of the list of workout routine user interface objects, wherein displaying the first workout routine user interface object includes concurrently displaying a date, a time, and a duration corresponding to the first type of workout routine, wherein the time of the first type of workout routine is different from the duration of the first type of workout routine; and ([0188] Fig. 12A-12B shows that if a certain type of run is the most recent run, it is displayed as the first workout routine “Repeat Run” or “Redo Last Run” corresponding to different type of run such as route, distance, time, calories; [0320] Fig. 66A shows a list of most recent runs 6605, where the list is ordered according to recency of entry, and the currently selected run includes a date – “02/02”, a time “4:12 am”, and a duration “31 min 04 sec” in pane 6611, where time and duration are different information; also see Fig. 66E-66F);
				in accordance with a determination that the second date is more recent than the first date, displaying a second workout routine user interface object corresponding to the second type of workout routine in the first position of the list of workout routine user interface objects, wherein displaying the second workout routine user interface object includes concurrently displaying a date, a time, and a duration corresponding to the second type of workout routine, wherein the time of the second type of workout routine is different from the duration of the second type of workout routine. ([0188] Fig. 12A-12B shows that if a certain type of run is the most recent run, it is displayed as the first workout routine “Repeat Run” or “Redo Last Run” corresponding to different type of run such as route, distance, time, calories; [0320] Fig. 66A shows a list of most recent runs 6605, where the list is ordered according to recency of entry, and the currently selected run includes a date – “02/02”, a time “4:12 am”, and a duration “31 min 04 sec” in pane 6611, where time and duration are different information; also see Fig. 66E-66F);
		while displaying the user interface of the workout application, detecting a second user input corresponding to a respective workout routine user interface object from the list of workout routine user interface objects, wherein … ; ([0207] Fig. 20M shows a repeat previous run option, “Redo Last Run”, that can be selected, and Fig. 20N shows the next screen of user interface in response to selection of repeat previous run option according to the flow chart of Fig. 8);
		in response to detecting the second user input, concurrently displaying a set of one or more parameters for the respective workout routine that corresponds to the respective workout routine user interface object and an affordance for initiating the respective workout routine. ([0207] Fig. 20N shows the user interface in response to selection of repeat previous run option that corresponds to a type of run according to the flow chart of Fig. 8, a plurality of parameters for the run such as “6.25 mi”, “601 cal”, etc., and a “Start Run” button to initiate the run).

		Although Hoffman teaches displaying workout routine object based on recency of different type of workout routine (Fig. 8, Fig. 12A), and displaying a workout routine user interface object with a pace time, or a duration ([0177] Fig. 11B, [0208] Fig. 20X, 20Y), or a date and a time, a date and a duration ([0195] Fig. 16E), Hoffman does not explicitly teach displaying concurrently a date, a time, and a duration corresponding to the workout routine; Endomondo teaches:
				[in accordance with a determination that the first date is more recent than the second date, displaying the a first workout routine user interface object corresponding to the first type of workout routine in a first position of the list of workout routine user interface objects,] wherein displaying the first workout routine user interface object includes concurrently displaying a date, a time, and a duration corresponding to the first type of workout routine, wherein the time of the first type of workout routine is different from the duration of the first type of workout routine; and (Page 2: Fig. 1-2 shows that workout routine type “Cycling, Sport” is the most recent workout routine type and route from the user history; Page 3 Fig. 4 shows that “Cycling, Sport” is the most frequently used workout type, thus the screen at Fig. 3 shows a user interface of this type of most frequent workout type, and including concurrently presenting a date – top of the screen “Sat”, a time – top of the screen “9:41”, a duration – second field, that are corresponding to the “Cycling, Sport” workout routine, and where the time and the duration are different fields);
				in accordance with a determination that the second date is more recent than the first date, displaying a second workout routine user interface object corresponding to the second type of workout routine in the first position of the list of workout routine user interface objects, wherein displaying the second workout routine user interface object includes concurrently displaying a date, a time, and a duration corresponding to the second type of workout routine, wherein the time of the second type of workout routine is different from the duration of the second type of workout routine. (Page 2: Fig. 1-2 shows that workout routine type “Cycling, Sport” is the most recent workout routine type and route from the user history; Page 3 Fig. 4 shows that “Cycling, Sport” is the most frequently used workout type, thus the screen at Fig. 3 shows a user interface of this type of most frequent workout type, and including concurrently presenting a date – top of the screen “Sat”, a time – top of the screen “9:41”, a duration – second field, that are corresponding to the “Cycling, Sport” workout routine, and where the time and the duration are different fields);
		while displaying the user interface of the workout application, detecting a second user input corresponding to a respective workout routine user interface object from the list of workout routine user interface objects, wherein the respective workout routine user interface object includes a date, a time, and duration corresponding to the respective type of workout routine, wherein the time of the respective type of workout routine is different from the duration of the respective type of workout routine; and; (Page 4, Fig. 5 shows a after a second user input to change the goal to “Beat Yourself”, the user interface displayed before the second user input at Fig. 4 and after the second user input both include a date, a time, and a duration in different fields corresponding to the “Cycling, Sport” type of workout).
		Endomondo and Hoffman are analogous art because Endomondo also teaches a workout application that provide user interface for different workout routines. Therefore, it would have been obvious to one of ordinary skills in art before the effective filing date, having the teachings of Endomondo and Hoffman before him/her, to modify the teachings of Hoffman to include the teachings of Endomondo so that an alternate workout selection screen can be a configurable workout interface according to most recently used workout type at the start. One would be motivated to make the combination, with a reasonable expectation of success, because it would provide a faster, more efficient way of providing configurable workout interfaces for user to start working out according to most recently used workout/sport type. 

Per claim 12, Hoffman-Endomondo further teaches:
The electronic device of claim 11, wherein the first type of workout routine is selected from the group consisting of a running workout, a cross-training workout, a cycling workout, and a yoga workout.  (Hoffman [0208] Fig. 20X, 20Y show a list of previous running workout based on specific routes).

Per claim 13, Hoffman-Endomondo further teaches:
The electronic device of claim 11, wherein displaying, on the touch-sensitive display, the user interface of the workout application includes concurrent display of the list of workout routine user interface objects and a time indicator corresponding to a current time of day. (Hoffman [0208] Fig. 20Y shows a list of previous runs to choose from and a current time indicator on top of the screen). 

Per claim 14, Hoffman-Endomondo further teaches:
The electronic device of claim 11, wherein the data includes a first frequency of the first type of workout routine and a second frequency of the second type of workout routine, (Hoffman [0337] various running routes the user has done in the past are saved and presented in Fig. 69A including the number of times the user has run the route in the past); and
		But Hoffman does not teach the list of workout routine are arranged based on frequency; Endomondo further teaches:
		… wherein the list of workout routine user interface objects are arranged based on the first frequency and the second frequency. (Page 3 Fig. 4 shows a Most Used Sports list where “Cycling, sport” is listed in the list).
		Endomondo and Hoffman-Endomondo are analogous art because Endomondo also teaches user interfaces for different workout routines selections. Therefore, it would have been obvious to one of ordinary skills in art before the effective filing date, having the teachings of Endomondo and Hoffman-Endomondo before him/her, to modify the teachings of Hoffman-Endomondo to include the teachings of Endomondo so that the list of selectable workout routine objects can be presented based on frequency of past usage. One would be motivated to make the combination, with a reasonable expectation of success, because it would provide an alternative way for ordering the workout routine selection objects for the convenience of the users. 

Per claim 15, Hoffman-Hoffman-Hwang further teaches:
The electronic device of claim 11, wherein the one or more programs include instructions for: 
	detecting a second user input corresponding to a request to scroll the user interface of the workout application; and (Hoffman [0208, 0340] Fig. 20Y shows a list of running routes to select from, where the list can be expanded to include more routes as shown in Fig. 70B that can be scrolled);
	in response to detecting the second user input, translating the list of workout routine user interface objects to display a third workout routine user interface object corresponding to a third type of workout routine, different from the first type of workout routine and the second type of workout routine.  (Hoffman [0340] Fig. 70B shows a list of different routes the user has completed in the past that can be created as personal routes and selectable from the routes options shown in Fig. 20Y; Fig. 70B shows that each route is different in distance represents a different type of workout routine).

Per claim 16, claim 16 is a medium claim (Hoffman [0113] Fig. 1, device 101 having memory 107) that contains limitations that are substantially the same as claim 11, and is likewise rejected.

Per claim 17-20, claims 17-20 contain limitations that are substantially the same as claims 12-15 respectively, and are likewise rejected.


Conclusion

The examiner requests, in response to this Office action, support by shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line no(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application.
When responding to this office action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections, See 37 CFR 1.111(c).

Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Phoebe Pan whose telephone number is (571)270-7794. The examiner can normally be reached M-F 9am-6pm. The examiner can also be reached via fax at 571-270-8794, or via email at phoebe.pan@uspto.gov. However, the Examiner cannot send or reply to emails unless the Applicant files an authorization to conduct internet communications through the following form: 
Form SB/439: https://www.uspto.gov/sites/default/files/documents/sb0439.pdf.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kavita Stanley can be reached at 571-272-8352. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 


/PHOEBE X PAN/Examiner, Art Unit 2176                                                                                                                                                                                                        
/KAVITA STANLEY/Supervisory Patent Examiner, Art Unit 2176